Citation Nr: 1734778	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-32 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss prior to October 11, 2016.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from October 11, 2016 forward.

2.  Entitlement a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In September 2016, the Board remanded these issues to the Agency of Original Jurisdiction (AOJ) for additional development.  

In February 2017, the Veteran was granted an increased rating to 10% for bilateral hearing loss effective October 11, 2016.  In February 2017, the Veteran was also granted a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324 prior to October 11, 2016.

The matter is now properly before the Board.  For the reason discussed below, the Board finds that the directives set forth in the September 2016 remand were not substantially complied with, necessitating an additional remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal must be remanded again to obtain medical records in order ensure compliance with the Board's September 2016 remand directives.  In September 2016, the Board remanded the claim to the AOJ to "obtain from the Denver VAMC all outstanding, pertinent records of evaluation and/or treatment to specifically include any audiograms that may be accessed in the electronic record via 'AudiogramDisplay' as outlined in the body of this Remand."  

The September 2016 remand noted that "an October 25, 2013, record indicates there may be some audiometric reports available inasmuch as it indicates that audiogram results may be viewed using a separate tab entitled, 'AudiogramDisplay.'"  

Although the AOJ obtained updated records from the Denver VAMC, there is no indication in the record "that any audiograms that may be accessed in the electronic record via 'AudiogramDisplay'" were sought.  This was not compliant with the September 2016 Board directives.

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Relatedly, remand is warranted as the record indicates relevant private medical records have not been sought.  The October 25, 2013 treatment note, referenced above, indicates the Veteran had a private hearing evaluation at the Hearing Rehab Center on October 7, 2013.  The treatment note state that the results of the evaluation "were loaded into AudiogramDisplay."  A review of the claims file does not reveal reasonable efforts to obtain the results of this private evaluation.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  In compliance with the Board's September 2016 remand, AOJ should attempt to obtain any outstanding VA records to specifically include any audiograms that may be accessed in the electronic record via AudiogramDisplay as outlined in the body of this Remand.  All records and/or responses received should be associated with the claims file.  If records cannot be retrieved from AudiogramDisplay, a statement explaining why should be provided.

2.  Request that the Veteran identify all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment, to include Hearing Rehab Center.  Reasonable efforts should be made to obtain all such treatment records so identified or authorized for release.

3.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal is not rendered moot and remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




